Quillian, Presiding Judge.
This is an appeal from a denial of a motion for reduction of bond. Defendant, in a separate appeal, appealed his conviction of driving under the influence of intoxicants; endangering the safety of persons on a public road; and, driving without holding a valid driver’s license. He was sentenced to serve 12 months on Count 1; 6 months on Count 2; and 6 months on Count 3. All sentences were to be served consecutively.
The court set bonds in the amounts of $10,000 on Count 1; $5,000 on Count 2; and, $5,000 on Count 3. Defendant moves for reduction of bond. It was denied. He appeals. Held:
This court, in Hiatt v. State, 144 Ga. App. 298, affirmed the conviction of the defendant on all three counts. The present appeal is moot.

Appeal dismissed.


Shulman and Banke, JJ., concur.